Citation Nr: 0332707	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Thomas M. Martin, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION


The veteran served on active duty from March 1942 to 
September 1945.  He died on June [redacted], 1994.  The appellant was 
his widow.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision by the RO.  

The appeal was certified to the Board in July 2002.  

When this matter was before the Board in April 2003, the 
claims folder was referred for a Veterans Hospital 
Administration (VHA) medical opinion.  



FINDING OF FACT

On April 28, 2003, the Board was notified by the appellant's 
attorney that she had died on April [redacted], 2003.  



CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant in this case died during the 
pendency of the appeal.  As a matter of law, appellants' 
claims do not survive their deaths.  Cf. Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by any other survivor of the veteran.  
38 C.F.R. § 20.1106 (2002).  



ORDER

The appeal is dismissed.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

